DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    

This non-final office action is responsive to Applicants' RCE filed on 10/25/2022.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.  
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4-5, 7-11, 14-18 & 20 rejected under 35 U.S.C. 103 as being unpatentable over Yamada (20190348903 and hereinafter as Yam) in view of Kull et al. (7629836)
 
Regarding claim 1. Yam teaches an alternating current (AC) to direct current (DC) converter [fig 1] comprising: 
a power factor correction (PFC) circuit comprising a positive DC voltage terminal, a center DC voltage terminal [10], and a negative DC voltage terminal; 
a DC-to-DC converter [22]; 
and a controller [60] configured to: measure a value difference between (i) a voltage of the positive DC voltage terminal relative to the center DC voltage terminal and (ii) a voltage of the center DC voltage terminal relative to the negative DC voltage terminal [51/52 are indications of voltages values per ohms law and 53 detect specific voltage, ¶55-¶57]; 
determine, based on the measured value difference, a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [¶88]; 
and provide the control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [implicit 61 regulates the current received by 21 and 22, ¶59].  
While Yam shows to measure a current value using a current sensor in 51 and 52 Yam is silent measuring a voltage at terminals 21a and 22a.  Whereas Kull teaches that it is well within the scope of one only skill in the art to replace current sensors with voltage sensors [see column four lines 5 to 15].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the current sensor of Yam with a voltage sensor as shown in Kull because a voltage sensor can provide lower power consumption and can provide simpler testing.

Regarding claim 2. Yam as modified teaches the AC-to-DC converter of claim 1, wherein to determine the control signal comprises to (i) determine, based on the measured the voltage difference [voltage sensor relied from Kull], a first control signal [G1] to control a current draw from the positive DC voltage terminal and (ii) determine [implicit ¶60-¶61], based on the measured voltage difference [voltage sensor relied from Kull], a second control signal [G2] to control a current draw from the negative DC voltage terminal , and wherein to provide the control signal comprises to (i) provide the first control signal to the DC-to-DC converter to control the current draw from the2 of 14PATENTP190854US01 (42005-125) positive DC voltage terminal and (ii) provide the second control signal to the DC-to-DC converter to control the current draw from the negative DC voltage terminal [¶61, implicit since values detected by 60 predetermine or are use to indirectly determine G1/G2].   

Regarding claim 4. Yam as modified teaches the AC-to-DC converter of claim 1, wherein the DC-to-DC converter comprises a flyback converter [¶46].  

Regarding claim 5. Yam as modified teaches the AC-to-DC converter of claim 1, wherein the DC-to-DC converter comprises an isolated DC-to-DC converter [¶46, it is understood flyback converters are isolated DCDC converters].  

Regarding claim 7. Yam as modified teaches the AC-to-DC converter of claim 1, wherein to provide the control signal to the DC-to-DC converter causes the voltage difference to decrease [implicit, by regulating DCDC converters controllers raises duty cycle or lowers duty cycle based on detected values].  

Regarding claim 8. Yam as modified teaches the AC-to-DC converter of claim 1, wherein an AC input to the AC- to-DC converter is a three-phase AC input [¶36].  

Regarding claim 9. Yam as modified teaches the AC-to-DC converter of claim 1, wherein the PFC circuit further comprises a controller [61] to control a voltage difference between the positive DC voltage terminal and the negative DC voltage terminal, and wherein the PFC circuit does not include a controller to control a voltage difference between the positive DC voltage terminal and the center DC voltage terminal [¶59].  

Regarding claim 17. Yam teaches a controller [60] for controlling an alternating current (AC) to direct current (DC) converter [fig 1], the controller comprising one or more circuits [61/62] configured to: measure a value difference between (i) a voltage of a positive DC voltage terminal of the AC-to-DC converter relative to a center DC voltage terminal of the AC- to-DC converter and (ii) a voltage of the center DC voltage terminal of the AC-to-DC converter relative to a negative DC voltage terminal [51/52 are indications of voltages values per ohms law and 53 detect specific voltage, ¶5-¶57]; 
determine, based on the measured value difference, a control signal to control a current draw from the positive DC voltage terminal or the negative DC voltage terminal by a DC-to-DC converter [¶88]; 
and provide the control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal or the negative DC voltage terminal by the DC-to-DC converter [implicit 61 regulates the current received by 21 and 22, ¶59].  
While Yam shows to measure a current value using a current sensor in 51 and 52 Yam is silent measuring a voltage at terminals 21a and 22a.  Whereas Kull teaches that it is well within the scope of one only skill in the art to replace current sensors with voltage sensors [see column four lines 5 to 15].
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the current sensor of Yam with a voltage sensor as shown in Kull because a voltage sensor can provide lower power consumption and can provide simpler testing.

Regarding claim 18. Yam as modified teaches the controller of claim 17, wherein to determine the control signal comprises to (i) determine, based on the measured the voltage difference [voltage sensor relied from Kull], a first control signal [G1] to control a current draw from the positive DC voltage terminal and (ii) determine [implicit ¶60-¶61], based on the measured voltage difference [voltage sensor relied from Kull], a second control signal to control a current draw from the negative DC voltage terminal, and wherein to provide the control signal comprises to (i) provide the first control signal to the DC-to-DC converter to control the current draw from the positive DC voltage terminal and (ii) provide the second control signal to the DC-to-DC converter to control the current draw from the negative DC voltage terminal [¶61, implicit since values detected by 60 predetermine or are use to indirectly determine G1/G2].     

Regarding claim 20. Yam as modified teaches the controller of claim 17, wherein to provide the control signal to the DC-to-DC converter causes the voltage difference to decrease [implicit, by regulating DCDC converters controllers raises duty cycle or lowers duty cycle based on detected values].

Regarding method claims 10-11, 14-16, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Claims 6 and 13 and rejected under 35 U.S.C. 103 as being unpatentable over Yam in view of Kull et al. and further in view of Lee (20140145693) 
Regarding claim 6. Yam as modified teaches the AC-to-DC converter of claim 1, 
However, Yam as modified does not explicitly mention wherein to determine the control signal comprises to determine the control signal with use of a proportional-integral-derivative (PID) controller. 
Lee teaches wherein to determine the control signal comprises to determine the control signal with use of a proportional-integral-derivative (PID) controller [¶31].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a PID controller as shown by Lee into Yam in order to have a controller that is easy to implement, stabilize faster response and no steady state error.

Regarding method claims 13, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.


Allowable Subject Matter
Claims 3, 12 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome.  

Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839